OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed. The mandatory surcharge, crime victim assistance fee and DNA databank fee are not components of a defendant’s sentence (see People v Guerrero, 12 NY3d 45 [2009] [decided today]). Accordingly, the court’s failure to pronounce the surcharge and fees prior to the entry of defendant’s plea did not deprive the defendant of the opportunity to knowingly, voluntarily and intelligently choose among alternative courses of action (cf. People v Catu, 4 NY3d 242, 245 [2005]).
Concur: Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones. Taking no part: Chief Judge Lippman.